Citation Nr: 1748577	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, currently rated as 10 percent disabling prior to May 13, 2015, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for talonavicular degenerative joint disease, right foot/ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, and from January 1968 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the claim in June 2012 and in December 2014.  The Board notes that the issues of entitlement to an increased rating for a left foot disability and a for total abdominal hysterectomy were previously remanded, but appeals of those issue have not since been appealed to the Board, and thus are not ripe for review.


FINDINGS OF FACT

1.  Throughout pendency of the appeal, the Veteran's sinusitis has resulted in more than six nonincapacitating episodes per year, with headaches, pain, and purulent discharge.  Repeated surgeries or radical surgery with chronic osteomyelitis has not been shown.

2.  Throughout the pendency of the appeal, the Veteran's right foot/ankle disability has been manifested by loss of range of motion accompanied by swelling and pain on use.  Ankylosis has not been shown. 


CONCLUSIONS OF LAW

1.  Prior to May 13, 2015, the criteria for an increased 30 percent rating for sinusitis have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.3, 4.97, Diagnostic Code 6510, 6512 (2016).

2.  Since May 13, 2015, the criteria for a rating higher than 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.3, 4.97, Diagnostic Code 6510, 6512 (2016).

3.  A rating in excess of 20 percent for the Veteran's right foot/ankle disability have not been met; an extraschedular rating is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis

The Veteran is currently in receipt of a 10 percent rating from October 2005, the beginning of the current appeal period, and a 30 percent rating thereafter, for sinusitis. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514. 

In this case, the Board finds that a higher 30 percent rating is warranted for the Veteran's sinusitis prior to May 13, 2015.  A review of the VA and private treatment records reflect that the Veteran has suffered from sinusitis that is chronic, with periodic episodes that occur throughout the year.  The Veteran sought actual medical treatment for her sinusitis in July 2005, May 2006, April 2008, March 2008, November 2009, April 2010, and July 2011.  These records reflect the Veteran's report of associated headaches, sinus pain and pressure/facial pain, and green and yellow discharge.  At these visits, the Veteran consistently reported to her physicians that she suffered from persistent sinus infections that she treated daily with a variety of medications, from those specifically for sinusitis, including courses of antibiotics, to other medications used to resolve allergy symptoms.  Thus, when taking into consideration the frequency of medical treatment, both by a physician and on her own, as well as the Veteran's statements to her physicians that she suffers from ongoing chronic sinusitis, the Board concludes that the Veteran has suffered from greater than six non-incapacitating episodes of sinusitis per year.  That conclusion is also supported by the VA examinations of record.  On March 2006 VA examination, the Veteran reported that she had experienced six nonincapacitating sinusitis episodes in the previous year that required the use of medications.  She reported that she used medication for control of her sinusitis on a daily basis.  On May 2009 VA examination, she reported experiencing two nonincapacitating episodes that year.  However, she also reported experiencing related sinus headaches, pain, and tenderness one to six times per week.  She used three medications per day to control her nasal congestion.  A contemporaneous November 2009 VA treatment record reflects that the Veteran sought treatment for sinusitis, reporting nasal congestion that interfered with her sleep and facial pain.  Then, on May 2015 VA examination, the Veteran reported experiencing seven or more nonincapacitating episodes of sinusitis per year.  Based upon the above evidence, the Board finds that the Veteran's symptoms throughout the appeal period, as documented on VA examination and in the VA treatment records, reflects chronic sinusitis that has resulted in frequent nonincapacitating episodes, meeting the criteria for a higher 30 percent rating prior to May 13, 2015. 

However, a rating higher than 30 percent is not warranted at any time during the appeal period.  The record is negative for any indication that the Veteran underwent radical surgery with chronic osteomyelitis or repeated surgeries, and such must be shown in order to warrant a higher rating.  The Board also finds that the current 30 percent rating takes into account the Veteran's sinusitis symptoms.

Right Foot Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran's service-connected right foot/ankle disability, talonavicular degenerative joint disease, is currently rated as 20 percent disabling pursuant to Diagnostic Code 5271.  DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion. A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that she suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that she had an astragalectomy.  38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.

The Board notes that the Veteran is in receipt of the highest available code under the criteria for rating foot and ankle disabilities.  That being the case, the Board, on remand, requested an opinion from the Director of Compensation and Pension Services to determine if the Veteran was entitled to an extraschedular rating for her right foot/ankle disability.  

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In January 2017, the Director concluded that an extraschedular rating was not warranted.  That decision was based upon a review of the record, to include the May 2015 VA examination.  It was explained that the Veteran's right foot disability had not necessitated any surgical intervention, emergency room visits, or hospitalizations during the appeal period.  There was no evidence in the file from previous employers to suggest that the Veteran's service-connected right foot disability affected her employment.  She was able to work as a part-time minister, with modification such as sitting when experiencing pain and swelling of the foot.  Thus, no unusual or exceptional disability pattern was found.

The Board finds that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  After reviewing VA examinations dated during the appeal period, to include in March 2006, May 2009, December 2009, and May 2015, the Board finds that the Veteran's right foot/ankle disability results in tenderness, swelling, and pain on motion, limiting her ability to dorsiflex the foot and necessitating a limitation of activities.  These symptoms, while disabling, are contemplated by the current 20 percent rating.  In that regard, pain that results in interference with standing and walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.   To the extent that prolonged walking or weight-bearing causes incidental foot pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  Specifically, the Veteran's loss of range of motion and resulting functional impairment have been considered when assigning the 'marked' limitation of motion rating.  She is otherwise able to walk, with rest and the assistance of a cane, and complete her activities of daily living and part-time employment.  As pointed out by the Director, the Veteran's right foot disability has not been shown to significantly interfere with her employment or past employment from which she has been retired for many years, nor has it resulted in frequent hospitalizations.  The rating criteria takes into account the effect of movement of the Veteran's ankle to include her pain, swelling, and documented functional loss.  Based upon the above, the Board finds that the Veteran's disability is contemplated by the rating code.  

The Board also finds that the Veteran's disability picture does not exhibit other related factors, such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.  38 C.F.R. § 3.321(b).  There is no evidence during the appeal period that the Veteran's right foot disability has necessitated any surgical intervention, emergency room visits, or hospitalizations or that the disability affected her employment.  

Lastly, the Board notes that a higher rating under DC 5284 is not warranted, as the plain meaning of the word "injury" limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Thus, the Board has not considered that code.  Further, the Veteran's service-connected foot/ankle disability would not be rated by analogy under Diagnostic Code 5284 because that Code does not pertain to a "closely related disease or injury" from which the Veteran suffers.  See 38 C.F.R. § 4.20.

Finally, the Board has considered the Veteran's assertions that the disabilities at issue here are more severe than evaluated as she is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence of record concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  


ORDER

Prior to May 13, 2015, an increased 30 percent rating for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since May 13, 2015, a rating higher than 30 percent for sinusitis is denied.

A rating higher than 20 percent for a right foot/ankle disability, to include on an extraschedular basis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


